Citation Nr: 1607614	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  08-13 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability (TDIU) prior to February 10, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active military service from April 1967 to December 1969; he is a Vietnam combat veteran.  Commendations and awards include the Bronze Star Medal, the Combat Infantry Badge, and the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina; which granted, in pertinent part, service connection for PTSD with a rating of 30 percent effective December 4, 2006; and service connection for "right ulnar neuropathy at elbow level" with a noncompensable rating effective February 8, 2007. 

In a rating decision dated in April 2008, the RO increased the evaluation of the Veteran's PTSD from 30 percent to 50 percent, effective December 4, 2006. 

In a rating decision dated in March 2011, the RO granted a temporary total (100 percent) rating for the Veteran's service-connected PTSD from March 7, 2011, to April 30, 2011.

In a rating decision dated in March 2013, the RO increased the rating for the Veteran's PTSD from 50 percent to 100 percent effective February 10, 2012; and increased the rating for the Veteran's service-connected right ulnar neuropathy disability from noncompensable to 10 percent effective February 8, 2007.

In May 2015, the Board assigned a 70 percent evaluation to the Veteran's PTSD for the period from December 4, 2006; and a 10 percent evaluation for right ulnar neuropathy from February 8, 2007.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2015, the Court granted the parties' joint motion for remand (JMR), in which they agreed that the issue of whether entitlement to a TDIU had been raised prior to February 10, 2012 required readjudication by the Board.  The parties noted that the Veteran waived his appeal of the remainder of the Board decision, which awarded a 70 percent evaluation for PTSD effective December 4, 2006, and a 10 percent evaluation for right ulnar neuropathy effective February 8, 2007.


FINDINGS OF FACT

1.  As of May 2011, the Veteran was in receipt of service connection for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; ischemic heart disease, evaluated as 60 percent disabling; residuals of a gunshot wound to the right shoulder, evaluated as 20 percent disabling for muscle group (MG) II, as 20 percent disabling for MG III, and as 10 percent disabling for MG IV; tinnitus, evaluated as 10 percent disabling; bilateral hearing loss disability, evaluated as noncompensably disabling; and right ulnar neuropathy, evaluated as 10 percent disabling.  His combined evaluation for compensation was 90 percent.

2.  The Veteran last worked full time on May 5, 2011.

3.  For the period from May 5, 2011 to February 9, 2012, the Veteran was rendered unemployable due to his service-connected disabilities.  


CONCLUSION OF LAW

During the period from May 5, 2011 to February 9, 2012, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A July 2011 letter discussed the evidence necessary to support a claim of entitlement to a TDIU.  The evidence of record was discussed, and the Veteran was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, Social Security Administration (SSA), and private treatment records have been obtained and associated with the record.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a)(2015).
The Moore court cited the following language from Timmerman v. Weinberger, 510 F.2d 429 (8th Circuit 1975), in which United States Court of Appeals for the Eighth Circuit addressed unemployability in the Social Security disability context: 

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.
 
Moore, 1 Vet. App. at 359 (citing Timmerman  at 442).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

In this case, the Board finds that the criteria for a TDIU have been met for the period from May 5, 2011 to February 10, 2012.  During the period in question, the Veteran's combined evaluation for compensation was 90 percent, and he had two disabilities, PTSD and heart disease, that were ratable as more than 40 percent disabling.  He therefore meets the schedular criteria.

Evidence pertaining to this issue includes the Veteran's claim for a TDIU, which was received on May 18, 2011.  Therein, the Veteran indicated that his disabilities affected his full time employment on May 5, 2011, and that he had last worked full time on May 5, 2011.  These statements are supported by VA treatment records, which indicate that the Veteran reported working full time during the period prior to May 2011.  In February 2011, he reported that he continued to work full time despite concentration issues.  In March 2011, he reported working full time, in addition to overtime.  In April 2011, the Veteran indicated that he worked 12-hour shifts, but that he was planning to submit retirement paperwork.  In  May 2011, he reported that he was retiring from work.  A May 2011 statement of disability submitted to the Office of Personnel Management (OPM) indicates that the Veteran claimed to have become disabled for his position in May 2011.  A May 2011 statement from A.M., M.D., confirms that the Veteran was totally disabled by severe coronary artery disease, ischemic cardiomyopathy with ejection fraction in the 35 percent range.  In October 2011, the U.S. Office of Personnel Management notified the Veteran that he had been found to be disabled from his position as a lock and dam operator due to his heart condition.  During a February 2012 VA examination, the Veteran reported that unless he was on the night shift he was not able to work by himself as much as he had when he worked for the aluminum company and he had problems getting along with others.  The Veteran reported that he stopped working due to serious medical problems and difficulty getting along with others.  

An October 2006 psychiatric evaluation from R.O'H, Ph.D., notes the Veteran's report that he worked in construction and coal mining for several months, as a mechanic for approximately 17 years and as a plant mechanic for the past 20 years.  A January 1999 medical record indicates that the Veteran worked driving trucks.  During a February 2007 VA examination, the Veteran reported that he now was employed as a forklift operator.  He indicated that he was able to work by himself a lot but did sometimes have to leave work when things got too bad.  

The Board finds probative the statements of the Veteran and Dr. A.M. as well as the finding made by the Office of Personnel Management.  In light of the evidence showing that the Veteran is unable to obtain or retain substantially gainful employment consistent with his past work experience due to the functional limitations resulting from his service-connected heart disorder and severe PTSD, a finding of TDIU is warranted.  

However, the Board additionally concludes that the evidence does not support the grant of a TDIU prior to May 5, 2011.  As discussed above, the evidence indicates that the Veteran continued to work on a full time basis until May 2011, when he retired on the basis of disability.  The Veteran himself contends that his disabilities first impacted his ability to work full time on May 5, 2011.  While it is clear that the Veteran's service-connected disabilities, predominantly his PTSD and heart disease, had an impact on his functioning, the record does not demonstrate, and the Veteran does not contend, that they rendered him unemployable prior to May 5, 2011.  As such, the Board concludes that a TDIU is warranted for the period from May 5, 2011 to February 9, 2012.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a TDIU for the period from May 5, 2011 to February 9, 2012 is granted, subject to the regulations controlling the payment of monetary benefits.



____________________________________________
S. S, TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


